Citation Nr: 1801056	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for insomnia.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for chronic rhinitis and/or sinusitis. 

5. Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1995, with service in Southwest Asia from September 1990 to April 1991.  She was awarded the National Defense Service Medal, Southwest Asia Service Medal (3rd Award), and Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied a claim of entitlement to service connection for insomnia and denied claims of entitlement to service connection for PTSD, chronic rhinitis (claimed as sinus condition), and a left shoulder injury.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board notes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to service connection for insomnia; service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD; service connection for chronic rhinitis; and service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1996 rating decision that denied service connection for insomnia was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The January 1996 rating decision that denied the claim of entitlement to service connection for insomnia is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for insomnia is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim seeking entitlement to service connection for insomnia was previously denied in a January 1996 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the January 1996 rating denial of service connection for insomnia was that there was no evidence of a current condition.  The evidence considered at the time of the January 1996 rating decision included the Veteran's service treatment and personnel records and June 1985 and December 1985 VA examination reports from the Pensacola VA Outpatient Clinic.     

The evidence received since that time includes the Veteran's statements contending that her insomnia is a result of her psychiatric disorders, and medical treatment records from December 2008 to August 2013 documenting the Veteran's complaints of anxiety, depression, insomnia, and difficulty with sleep.  As such evidence relates to an unestablished fact necessary to substantiate the claim, namely, the presence of a current disability, it is new and material, and the claim of entitlement to service connection for insomnia is reopened.             


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for insomnia is reopened.  To this limited extent only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran contends that service connection is warranted for a left shoulder condition as a result of an injury during physical training drills.  She also contends that service connection for rhinitis/sinusitis and insomnia is warranted due to the environmental hazards to which she was exposed when she was stationed in Iraq, including reoccurring nasal infections and congestion that she attributes to the burning of feces as part of her military duties.  A review of the Veteran's military history shows that she served in the Southwest Asia theater of operations.  See Form DD 214.  As such, she is potentially entitled to presumptive service connection for these conditions as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

In a November 2010 VA joint examination, the examiner opined that there were no objective findings to support a diagnosis of a left shoulder condition as private medical records did not document a chronic condition since separation from service.  However, at the October 2016 Board hearing, the Veteran reported that she has received treatment for her left shoulder at VA medical centers, including physical therapy, and that she recently sought treatment at the emergency room for her left shoulder.  In an October 2010 VA examination report regarding the Veteran's sinuses, the examiner determined that the Veteran had an onset of rhinitis and sinusitis symptoms during Operation Desert Storm, and diagnosed the Veteran with chronic rhinitis with hypertrophy of turbinates.  However, the examiner opined that the Veteran's chronic rhinitis with hypertrophy of turbinates was not related to her deployment to Iraq during Desert Storm.  The Board finds that these opinions are inadequate as they are supported only by a conclusory rationale based solely on lack of treatment records.  As such, additional VA examinations are warranted. 

The Veteran also asserts that service connection for a psychiatric disorder is warranted due to symptoms of a short temper, nightmares, and insomnia, which she attributes to her experiences during Operation Desert Storm.  See September 2010 Statement in Support of Claim for PTSD.  An October 2010 VA mental disorders examination report noted that the Veteran does not meet the criteria for any mental diagnosis.  However, this examination report is not in the file.  Furthermore, the Veteran's private post-service treatment records document diagnoses of anxiety, depression, and insomnia as early as December 2008.  As such, the Board finds that an additional VA mental disorders examination is warranted since the examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated VA and private treatment records should also be obtained.  38 U.S.C. 
§ 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated her for sinusitis/rhinitis, insomnia, left shoulder, and psychiatric disorder conditions.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain updated and comprehensive VA treatment records, to include records from the Biloxi VA Medical Center in Mississippi, the Pensacola Joint Ambulatory Care Clinic and Pensacola Vet Center in Florida, and the VA Medical Center in Katy, Texas.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Obtain the October 2010 PTSD/Mental Disorders VA examination and accompanying addendum, conducted by Chad Hagans, Ph.D., and associate it with the claims file. 

3. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left shoulder condition and respiratory condition, to include a possible qualifying disability under 38 C.F.R. § 3.317  for a Persian Gulf War Veteran.  The examination must be conducted by clinician familiar with Gulf War illness.  The entire claims file must be reviewed in conjunction with the examination.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner is asked to address each of the following:

a. Provide a current diagnosis for the Veteran's left arm/shoulder condition and respiratory condition. 

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including physical training drills or environmental exposures during service in Southwest Asia during the Persian Gulf War?

c. Is the Veteran's disability pattern (left arm/shoulder condition and respiratory condition) consistent with: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (3) a diagnosable chronic multisymptom illness with a partially explained etiology; or (4) a disease with a clear and specific diagnosis and etiology.

d. If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia, including exposures to pesticides, bromide pills, sarin gas exposure, sandstorms, or fumes from burning oil fields, munitions dumps, and/or latrine waste.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should provide the following:

a. Identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2010 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of anxiety, depression, and insomnia.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that depression is not a current disability, then the explanation should include a discussion of the medical records, prior VA examinations, as well as the Veteran's lay statements regarding her condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.

c. With respect to insomnia, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  In doing so, the examiner should offer an opinion as to whether insomnia is distinct from any signs or symptoms associated with any psychiatric disorder. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


